MINUTE ENTRY
VITTER, J.
March 26, 2020
JS10, 0:55

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


CALLAIS CAPITAL MANAGEMENT, LLC                     CIVIL ACTION

VERSUS                                              NO. 17-12039-WBV-MBN

BRIAN WILHITE, ET AL.                               SECTION D(5)



                         MINUTE ENTRY AND ORDER

      The Court held a telephone status conference on March 26, 2020.

      PRESENT:

      Adam Vickers                           Karen Dicke Timothy
      Counsel for Plaintiff                  Nally
                                             Counsel for Defendants

      The Court and counsel discussed the status of the case, including the pending

motion by Plaintiff for a Partial Life of PSLRA Discovery Stay. The defendants made

an oral motion to vacate the scheduling order and request for new trial date.

      IT IS HEREBY ORDERED that the motion to vacate the scheduling order

and request for new trial date is GRANTED, for good cause shown;

      IT IS FURTHER ORDERED that trial currently set for December 7, 2020,

is RESET for Monday, March 15, 2021, at 9:00 a.m. The pre-trial conference currently

set for November 20, 2020, is RESET for February 24, 2021, at 2:00 p.m. An amended

scheduling order with related dates will follow. For the reasons set forth verbally
during the conference, and the great latitude given counsel to conduct and complete

jurisdictional discovery thus far, the Court intends these dates to be firm dates.

      IT IS FURTHER ORDERED that the submission date for any Motion to

Dismiss shall be July 28, 2020. The Court will not consider any Motion to Dismiss

that is untimely filed.

      IT IS FURTHER ORDERED that the plaintiff may issue subpoenas for

preservation of evidence to third-party account platforms or servers including, but

not limited to, Google Drive, Vault, Slack, PayPal, and Shopify. The Court specifically

is not authorizing disclosure of any such evidence by third-party providers, only

preservation.

      IT IS FURTHER ORDERED that the plaintiff may question Defendant

Wilhite during his jurisdictional discovery deposition scheduled for April 9, 2020 (or

any subsequent deposition if the April 9 deposition must be rescheduled for any

reason) regarding the identity and/or whereabouts of any third-party providers,

servers, or services that Sqor used to communicate with others regarding Sqor’s Key

Performance Metrics.

      IT IS FURTHER ORDERED that the plaintiff may issue subpoenas for

preservation of evidence to third-party account platforms, servers, or providers as

identified, following Mr. Wilhite’s deposition.      The Court specifically is not

authorizing the disclosure of any such evidence by third parties, only preservation.

      IT IS FURTHER ORDERED that the plaintiff’s Motion for Partial Lift of

PSLRA Discovery Stay (R. Doc. 116) is DENIED AS MOOT.
      The Court reminds the defendants of their obligation to preserve discoverable

evidence and to advise their clients of their obligation to preserve all such evidence.

Counsel have previously been reminded of this during hearings before the Magistrate

Judge. Counsel are also reminded of their obligation to meet and confer regarding

any further disputes regarding the scope of jurisdictional discovery or any other

matter. If counsel are unable to resolve such matters, the matters should be brought

to the Court’s attention for expeditious resolution in order to maintain the dates set

in this Order.

      New Orleans, Louisiana, March 27, 2020.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
